Exhibit BIOCARDIA, INC. TO AS TRUSTEE INDENTURE DATED AS OF , 20 SUBORDINATED DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.1 Definitions 1 Section 1.2 Compliance Certificates and Opinions 10 Section 1.3 Form of Documents Delivered to Trustee 10 Section 1.4 Acts of Holders; Record Dates 11 Section 1.5 Notices, etc., to Trustee and Company 12 Section 1.6 Notice to Holders; Waiver 13 Section 1.7 Conflict with Trust Indenture Act 13 Section 1.8 Effect of Headings and Table of Contents 13 Section 1.9 Successors and Assigns 13 Section 1.10 Separability Clause 14 Section 1.11 Benefits of Indenture 14 Section 1.12 Governing Law 14 Section 1.13 Legal Holidays 14 Section 1.14 Indenture and Securities Solely Corporate Obligations 14 Section 1.15 Indenture May be Executed in Counterparts 14 ARTICLE 2 SECURITY FORMS 15 Section 2.1 Forms Generally 15 Section 2.2 Form of Legend for Global Securities 15 Section 2.3 Form of Trustee’s Certificate of Authentication 15 ARTICLE 3 THE SECURITIES 16 Section 3.1 Amount Unlimited; Issuable in Series 16 Section 3.2 Denominations 19 Section 3.3 Execution, Authentication, Delivery and Dating 19 Section 3.4 Temporary Securities 21 Section 3.5 Registration; Registration of Transfer and Exchange 21 Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities 23 Section 3.7 Payment of Interest; Interest Rights Preserved 23 Section 3.8 Persons Deemed Owners 24 Section 3.9 Cancellation 25 Section 3.10 Computation of Interest 25 ARTICLE 4 SATISFACTION AND DISCHARGE 25 Section 4.1 Satisfaction and Discharge of Indenture 25 Section 4.2 Application of Trust Money 26 ARTICLE 5 REMEDIES 26 Section 5.1 Events of Default 26 Section 5.2 Acceleration of Maturity; Rescission and Annulment 28 Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 29 Section 5.4 Trustee May File Proofs of Claim 30 Section 5.5 Trustee May Enforce Claims Without Possession of Securities 30 Section 5.6 Application of Money Collected 31 -i- TABLE OF CONTENTS (Continued) Section 5.7 Limitation on Suits 31 Section 5.8 Unconditional Right of Holders to Receive Principal, Premium and Interest and to Convert 32 Section 5.9 Restoration of Rights and Remedies 32 Section 5.10 Rights and Remedies Cumulative 32 Section 5.11 Delay or Omission Not Waiver 32 Section 5.12 Control by Holders 32 Section 5.13 Waiver of Past Defaults 33 Section 5.14 Undertaking for Costs 33 Section 5.15 Waiver of Usury, Stay or Extension Laws 33 ARTICLE 6 THE TRUSTEE 34 Section 6.1 Certain Duties and Responsibilities 34 Section 6.2 Notice of Defaults 34 Section 6.3 Certain Rights of Trustee 35 Section 6.4 Not Responsible for Recitals or Issuance of Securities 35 Section 6.5 May Hold Securities and Act as Trustee under Other Indentures 36 Section 6.6 Money Held in Trust 36 Section 6.7 Compensation and Reimbursement 36 Section 6.8 Conflicting Interests 37 Section 6.9 Corporate Trustee Required; Eligibility 37 Section 6.10 Resignation and Removal; Appointment of Successor 37 Section 6.11 Acceptance of Appointment by Successor 38 Section 6.12 Merger, Conversion, Consolidation or Succession to Business 39 Section 6.13 Preferential Collection of Claims Against Company 40 Section 6.14 Appointment of Authenticating Agent 40 ARTICLE 7 HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 41 Section 7.1 Company to Furnish Trustee Names and Addresses of Holders 41 Section 7.2 Preservation of Information; Communications to Holders 42 Section 7.3 Reports by Trustee 42 Section 7.4 Reports by Company 42 ARTICLE 8 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 43 Section 8.1 Company May Consolidate, etc., Only on Certain Terms 43 Section 8.2 Successor Substituted 43 ARTICLE 9 SUPPLEMENTAL INDENTURES 44 Section 9.1 Supplemental Indentures Without Consent of Holders 44 Section 9.2 Supplemental Indentures with Consent of Holders 45 Section 9.3 Execution of Supplemental Indentures 46 Section 9.4 Effect of Supplemental Indentures 46 Section 9.5 Conformity with Trust Indenture Act 47 Section 9.6 Reference in Securities to Supplemental Indentures 47 Section 9.7 Subordination Unimpaired 47 ARTICLE 10 COVENANTS 47 Section 10.1 Payment of Principal, Premium and Interest 47 Section 10.2 Maintenance of Office or Agency 47 -ii- TABLE OF CONTENTS (Continued) Section 10.3 Money for Securities Payments to be Held in Trust 48 Section 10.4 Statement by Officers as to Default 49 Section 10.5 Existence 49 Section 10.6 Waiver of Certain Covenants 49 ARTICLE 11 REDEMPTION OF SECURITIES 49 Section 11.1 Applicability of Article 49 Section 11.2 Election to Redeem; Notice to Trustee 49 Section 11.3 Selection by Trustee of Securities to Be Redeemed 50 Section 11.4 Notice of Redemption 50 Section 11.5 Deposit of Redemption Price 51 Section 11.6 Securities Payable on Redemption Date 52 Section 11.7 Securities Redeemed in Part 52 ARTICLE 12 SINKING FUNDS 52 Section 12.1 Applicability of Article 52 Section 12.2 Satisfaction of Sinking Fund Payments with Securities 53 Section 12.3 Redemption of Securities for Sinking Fund 53 ARTICLE 13 DEFEASANCE AND COVENANT DEFEASANCE 53 Section 13.1 Company’s Option to Effect Defeasance or Covenant Defeasance 53 Section 13.2 Defeasance and Discharge 54 Section 13.3 Covenant Defeasance 54 Section 13.4 Conditions to Defeasance or Covenant Defeasance 55 Section 13.5 Deposited Money, U.S. Government Obligations and Foreign Government Obligations to be Held in Trust; Miscellaneous Provisions 57 Section 13.6 Reinstatement 58 ARTICLE 14 CONVERSION OF SECURITIES 58 Section 14.1 Conversion 58 ARTICLE 15 SUBORDINATION OF SECURITIES 58 Section 15.1 Agreement of Subordination 58 Section 15.2 Payments to Holders 59 Section 15.3 Subrogation of Securities 61 Section 15.4 Authorization to Effect Subordination 62 Section 15.5 Notice to Trustee 62 Section 15.6 Trustee’s Relation to Senior Debt 63 Section 15.7 No Impairment of Subordination 63 Section 15.8 Certain Conversions/Exchanges Deemed Payment 64 Section 15.9 Article Applicable to Paying Agents 64 Section 15.10 Senior Debt Entitled to Rely 64 Section 15.11 Reliance on Judicial Order or Certificate of Liquidating Agent 64 Section 15.12 Trust Monies Not Subordinated 65 -iii- BioCardia, Inc. Certain Sections of this Indenture relating to Sections 310 through 318, inclusive, of the Trust Indenture Act of 1939: Section310 (a)(1) (a)(2) (a)(3) Not Applicable (a)(4) Not Applicable (b) 6.8, 6.10 Section311 (a) (b) Section312 (a) 7.1, 7.2 (b) (c) Section313 (a) (b) (c) (d) Section314 (a) (a)(4) 1.1, 10.4 (b) Not Applicable (c)(1) (c)(2) (c)(3) Not Applicable (d) Not Applicable (e) Section315 (a) (b) (c) (d) (e) Section316 (a) (a)(1)(A) 5.2, 5.12 (a)(1)(B) (a)(2) Not Applicable (b) (c) Section317 (a)(1) (a)(2) (b) Section318 (a) NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. -iv- INDENTURE, dated as of , 20 , between BioCardia, Inc., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “ Company
